The Attorney            General of Texas

JIM MATTOX
                                                  Decenber 31, 1985
Attorney General



Supreme Court Building         Mr. William S. Na:L:;                     Opinion No.   .TM-47.0
P. 0. BOX 12548                Executive Directo::
Austin, TX. 78711. 2548        Texas State Board of                      Re: Whether the Texas State Board
512,4752501
                                  Dental Examine:%                       of Dental Examiners may allow the
Telex 9101874-1367
Telecopier  51214750266
                               411 West 13th Street, Suite 503           delegation to dental hygienists cf
                               Austin, Texas   7wo1                      smoothing roughened root surfaces

714 Jackson, Suite 700         Dear Mr.   Nail:
Dallas, TX. 7520245OS
2la742.8944
                                    You ask for a clarification of certain amendments made by the
                               Sixty-ninth Legislature to the Dental Hygiene Act. V.T.C.S. art.
4824 Alberta Ave., Suiie 180   4551e.
El Paso, TX. 799052793
915/53534e4                         The legislature amended the definition of "dental hygiene" to
                               read as follows:
1001 Texas, Suite 700
Houston, TX. 77002-3111                        The term 'dental hygiene,' and the practice
7131223~5886                               thereof as used In this Act shall mean and is
                                           hereby defined as (a) the removal of accumulated
                                           matter, tartar, deposits, accretions or stains,
SW Broadway, Suite 312
Lubbock, TX. 79401.3479
                                           except rlottledenamel stains, from the natural and
8061747-5238                               restorecl surfaces of exposed human teeth, and
                                           restoraf:ions  therefor in the human mouth, the
                                           smoothing;of the roughened root surfaces, and the
4309 N. Tenth, Suite S
McAlle”, TX. 78501-1885
                                           polishing; of said surfaces; (b) the making of
5121882-4547
                                           topical application of drugs to the surface
                                           tissues of the human mouth aud to the exposed
                                           surface of human teeth; (c) the making of Dental
 200 Main Plaza, Suite 400                 X-rays ; and (d) such other services and procedures
 San Antonio. TX. 78205.2797
                                           as may 'XL prescribed by the Texas State Board of
 51212254191
                                           Dental Examiners in its Rules and Regulations;
                                           provideMr.   William S. Nail - Page 2   (JM-420,)




     Section 3(a) of article 4551e, V.T.C.S., governs delegation of
certain tasks to dental h:rj;ienists.This provision was also amended
by the Sixty-ninth Legislar:ure.

               The Texas State Board of Dental Examiners may
            by rule permit a licensed dentist to delegate the
            performance of a service, task, or procedure to a
            licensed hygiendst under the direct or general
            supervision of the dentist; provided, however,
            that the licensed hygienist shall not be permitted
            to diagnose a dental disease or ailment, prescribe
            any treatment or a regimen thereof, prescribe,
            order, or disptn,se medication, or perform any
            procedure which F:s irreversible or which involves
            the intentional cutting of the soft or hard tissue
            by any means. Plothing herein shall be construed
            to prevent a dentist from authorizing a dental
            hygienist employoilby said dentist to instruct and
            educate a patient in good oral hygiene technique
            or to provide 2. medication as ordered by said
            dentist to said patient. This Act does not pro-
            hibit the incidental removal of cementurn by a
            dental hygienist&ring   the smoothing of roughened
            root surfaces.

Id. 53, at 321 (underlined language added by        69th Leg.)   (to be
codified as art. 4551~. §3m:a),V.T.C.S.).

       In regard to those amendments. you ask:

               Assuming that 'the smoothing of the roughened
            root surfaces' is an irreversible procedure or
            'involves the intentional cutting of the soft or
            hard tissue by ,%ny means,' may the dental board
            delegate to dental hygienists the permitted duty
            of smoothing of the roughened root surfaces in
            view of the language added by the Sixty-ninth
            Legislature to article 4551e, section 1.

     The Sixty-ninth Legislature passed a bill the purposes of which
were (1) to add "the smoothing of roughened root surfaces" to the list
of tasks that make up tk.e practice of dental hygiene and (2) to
provide that the prohibit!.cmson the delegation of certain kinds of
tasks to dental hygienist,3 are not intended to prohibit "the inci-
dental removal of cementurnby a dental hygienist during the smoothing
of roughened root surfaces." Acts 1985, 69th Leg., ch. 80, at 320.

     Ae a general rule, the,board may not allow dentists to delegate
to dental hygienists irrev~erslbleprocedures or procedures involving
the cutting of tissue. V.T.C.S. art. 4551e. 93(a). The legislative



                                    p. 1917
Mr. William S. Nail - Page 3 (JM-420)




history of House Bill NC. 1229 informs us that the smoothing of
roughened root surfaces, also known as "root planning," is a basic
treatment for gum disease.      Dental hygienists may perform the
procedure in 43 other rotates, and the procedure is part of a
hygienists's training. Bjll Analysis to H.B. No. 1229, prepared for
House Committee on Public 'health,filed in Bill File to B.B. No. 1229,
Legislative Reference Library. We assume that the smoothing of
roughened root surfaces it;,by its nature, irreversible. You do not
inform us whether generally accepted methods of smoothing roughened
root surfaces involve the: cutting of tissue. Obviously, however,
House Bill No. 1229 was intended to make clear that the board could
permit dentists to delegate to hygienists the task of smoothing
roughened root surfaces. The legislature obviously contemplated that
hygienists would do so usiq the method or methods generally taught to
them in their training. 'Thus, the board may permit a dentist to
delegate to a hygienist Forking under the dentist's supervision the
smoothing of roughened roo’tsurfaces by generally accepted methods.

                              SUMMARY

            The Texas Ste,te Board of Dental Examiners may
         promulgate a rul'zallowing dentists to delegate to
         dental hygienists the smoothing of roughened root
         surfaces by gene,callyaccepted methods.




                                        J-h
                                          Very truly yours
                                                 .


                                          JIM     MATTOX
                                          Attorney General of Texas

JACK HIGHTOWBR
First Assistant Attorney G,zneral

MARY KELLBR
Executive Assistant Attorwy   General

ROBERT GRAY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committe,?.

Prepared by Sarah Woelk
Assistant Attorney General




                                p. 1918